Citation Nr: 0304462	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) 
proposing to declare the veteran incompetent for purposes of 
receiving VA benefits.  After affording the veteran an 
opportunity to respond, the RO implemented its determination 
in an August 2001 decision.


REMAND

In correspondence received in December 2002, the veteran 
indicated that he did not wish to have another hearing in his 
case.  However, in more recent correspondence, received in 
January 2003, he indicated that he wanted to appear at a 
Board hearing at a local VA office.  Therefore, the RO should 
schedule him for the appropriate hearing.  The appeal is 
necessarily remanded to afford due process. 38 C.F.R. 
§ 20.704 (2002).

In addition, it appears that in October 2001, the veteran 
appointed two Members of Congress as his representatives 
before VA; several months earlier, he had rescinded the 
authority of the Military Order of the Purple Heart to act as 
his representative and had specifically requested that he be 
represented by the Disabled American Veterans.  On remand, 
the RO should clarify the veteran's representation; the RO 
should provide the veteran with a list of accredited 
representatives and offer him an opportunity to designate a 
representative.  38 C.F.R. §§ 20.600-20.608 (2002).  

To ensure that VA has met its duty afford due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the veteran clarify 
the matter of his properly designated 
representative in matters before VA.  The RO should 
provide the veteran with a list of accredited 
representative and provide him with an opportunity 
to designate a representative.  

2.  The RO should schedule the veteran for a 
hearing before a travel section of the Board.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL. L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




